Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment

The amendment filed on 05/27/2022 has been entered. Claims 1-4, 6-8, 15-19, 21-24, 26-28 are pending. Claims 5, 9-14, 20, and 25 are cancelled. Applicant’s amendment to the claims have overcome objections previously set forth in the Final Office Action notified on 03/30/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-28 is/are rejected under 35 U.S.C. 102 as being anticipated by Bayer (US 20090231419).
In regards to claim 24, Bayer discloses medical device (endoscope system 1; FIG. 1) comprising: 
a shaft (insertion tube 12) having a lumen (channel 22; Para [0051]; FIGS. 1, 3) extending from a proximal end of the shaft to a distal end of the shaft (FIG. 1), wherein the lumen terminates in a distal opening at the distal end of the shaft (FIG. 3); and 
a member (Minor endoscope 20; FIGS. 1-3) disposed within the lumen, the member having a ribbon shape with a terminal end (the link 44 and its distal end is ribbon shaped; FIG. 3) and an imaging device (Imaging sensor 60 of imaging device 42; The imaging sensor 60 is behind the lens 62; FIGS. 1-3) spaced from the terminal end (Imaging sensor 60 is inwardly spaced from  the terminal end, the first end 66. FIG. 9; Para [0071]), wherein the member is configured to transition between a first configuration (The first configuration is met when the flexible link 44 is straightened inside the channel 22 of the insertion tube 12. In this situation, the minor endoscope 20 is inside the channel 22 and the imaging device faces away from the distal end. Para [0076]) and a second configuration (When the minor endoscope 20 is outside the channel 22 as shown in FIG. 3; [0076]), wherein, in the first configuration, a distal end portion of the member is proximal to the distal opening of the shaft (imaging device would be proximal when it is inside the channel 22; FIG. 3; para [0076]) and angled relative to a more proximal portion of the member adjacent to and proximal of the distal end portion ( Distal end region 24 being flexible, the distal end portion of flexible link 44 would bend along with the flexible region 24, para [0054], and would be angled when the flexible region 24 steers while the camera 42 is still inside the channel 22.), such that the imaging device faces distally (Flexible link 44 is straight and the imaging device faces away from the distal end when the minor endoscope 20 is inside the channel 22. Para [0076]; Channel 22 is shown in FIG. 3), and, in the second configuration, the imaging device faces proximally (Flexible link resumes natural bent configuration and the imaging device back towards the distal end when the minor endoscope 20 is outside the channel 22 and faces proximally. FIG. 3; [0076]), and wherein extending the distal end portion of the member distally past the distal opening causes the member to transition from the first configuration to the second configuration (Minor endoscope 20 when extended out from the distal end 16, transitions to the bent configuration. FIG. 3).  
In regards to claim 26, Bayer discloses the medical device of claim 24, wherein the member comprises a second lumen (The minor endoscope 20 has a channel 48 expanding the entire length of the tubular body 36. Para [0060]) extending from the proximal end to the distal end, wherein the second lumen terminates in a second distal opening at the distal end of the shaft (tubular body 36 terminates in a second distal opening at the distal end of the insertion tube 12. Fig. 3).  
In regards to claim 27, Bayer discloses the medical device of claim 26, wherein the second distal opening terminates at an angle transverse to a longitudinal axis of the shaft (The slanted opening of channel 48; As can be seen from FIG. 3, the second distal opening, terminates at an angle traverse to a longitudinal axis of the shaft.).
In regards to claim 28, Bayer discloses the medical device of claim 24, wherein the ribbon shape has a cross sectional width greater than a thickness and at least one substantially planar outer surface (The link 44 and its distal end is ribbon shaped with width greater than a thickness; FIG. 3).

Claim(s) 15-22 is/are rejected under 35 U.S.C. 102 as being unpatentable over Bayer et al. (US 20080021274).
Regarding claim 15, Bayer et al. a discloses medical device (endoscope 10; para [0044]) comprising: 
a member (an imaging assembly 14; para [0045]) having a shaft (tubular body 60, 104; FIGS. 4, 5, 6), an imaging device (imaging device 64, FIG. 5), and an anchor member (an imaging assembly 14 is an anchor member because it has a hook shape which allows it to be anchored on a tool or an organ.); 
a tool having a shaft (insertion tube 12; FIGS. 1, 5) and a steering mechanism (control handle 22; FIG. 1); and 
a tether (cap 38; para [0049]), comprising: 
a first surface (surface of opening 54; para [0052]), wherein the first surface is configured so as to slidably engage with the shaft of the member (distal end 68 of the tube 60 passes through the opening 54. FIG. 5); and 
a second surface (inner surface of sidewall 42; Para [0051]), wherein the second surface (The second surface is distal to the control handle 22; FIGS. 1,2) is distal to the steering mechanism and fixedly engages with the shaft of the tool to secure the tether to the tool as the tether slides relative to the member (Sidewall 42 fixedly engages with the tube 12 when the cap is mounted on the distal end of the tube 12. FIGS. 2, 3, 5).

Regarding claim 16, Bayer et al. a discloses wherein the member is configured to transition between a first configuration and a second configuration, wherein, in the first configuration, the imaging device faces distally (link 66 is a flexible link which allows the imaging device 64 face distally when the assembly 14 is inside the tube 12.), and wherein, in the second configuration, the imaging device faces proximally (In the hook shape configuration, the imaging device 64 faces proximally. FIG. 5; para [0064]).
Regarding claim 17, Bayer et al. a discloses wherein the first surface defines a first lumen (lumen of the opening 54; Fig. 2) for engaging the shaft of the member, and the second surface defines a second lumen for engaging the shaft of the tool (Lumen of the cap 38; FIG. 3).
Regarding claim 18, Bayer et al. a discloses wherein a surface of the tether (Another opening 54, FIG.3, is an opening in the surface of the tether that is in communication with the lumen of the cap 38.) includes an opening in communication with at least one of the first and second lumens.
Regarding claim 19, Bayer et al. a discloses wherein the anchor member includes at least one of the following: an inflatable member, a clip (The hook shape configuration of the link 66, can function as a clip.), and a coil.

Regarding claim 21, Bayer et al. a discloses wherein the member and a second member  are disposed within a lumen (an imaging assembly 14 ), the second member including at least one of the following: an inflatable member, a forceps, a snare (Hook of link 66 is a snare. FIG. 5), a clip, a basket, a tome, a suction device, and a probe.

Regarding claim 22, Bayer et al. a discloses wherein the imaging device is disposed on a side surface proximal to a distal end of the member (imaging device 64 is disposed on a distal side surface. FIG. 5).
Regarding claim 23, Bayer et al. a discloses wherein, in the first configuration, the distal portion of the member is proximal to the distal opening (Distal portion of the imaging assembly 14 is proximal; FIG. 5; para [0045]).

Response to Arguments

Applicant's arguments filed on 5/27/2021, with respect to the claims 24-28 have been fully considered but they are not persuasive for the reasons stated below. 
The imaging sensor 60 is spaced inward from the terminal end, the first end 66 of lens 62( FIG. 9, reproduced below; Para [0071 of  Bayer).

    PNG
    media_image1.png
    508
    713
    media_image1.png
    Greyscale

Accordingly, the examiner respectfully disagrees.

Allowable Subject Matter
Claims 1 and 29 include allowable subject matter. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, a medical device comprising: wherein the member is configured to transition between a first configuration and a second configuration, wherein, in the first configuration, the distal end portion of the member is angled to form an L-shape relative to a more proximal portion of the member adjacent to and proximal of the distal end portion, such that the imaging device faces distally, and, in the second configuration, the imaging device faces proximally, and wherein extending the distal end portion of the member distally past the distal opening causes the member to transition from the first configuration to the second configuration, along with the remaining features of claim 1.
The closest prior art Bayer (US 20090231419) teaches a U-shaped distal end portion (FIG. 5), not an L-shaped distal end portion.  
Claim 29 encompasses similar inventive features as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795